
	
		I
		111th CONGRESS
		2d Session
		H. R. 6235
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. McMahon (for
			 himself, Mr. Hoyer,
			 Mr. Cummings,
			 Mr. Hall of New York,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mrs. Maloney,
			 Ms. Bordallo,
			 Mrs. Christensen,
			 Mr. Faleomavaega, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To encourage, enhance, and integrate Blue Alert plans
		  throughout the United States in order to disseminate information when a law
		  enforcement officer is seriously injured or killed in the line of
		  duty.
	
	
		1.Short titleThis Act may be cited as the
			 National Blue Alert Act of
			 2010.
		2.Blue alert
			 communications networkThe
			 Attorney General shall, subject to the availability of appropriations pursuant
			 to section 6, establish a national Blue Alert communications network within the
			 Department of Justice to disseminate information when a law enforcement officer
			 is seriously injured or killed in the line of duty through the initiation,
			 facilitation, and promotion of local elements of the network (known as Blue
			 Alert plans) in coordination with States, units of local government, law
			 enforcement agencies, and other appropriate entities.
		3.Blue Alert
			 Coordinator; guidelines
			(a)Coordination
			 within Department of JusticeThe Attorney General shall assign an
			 officer of the Department of Justice to act as the national coordinator of the
			 Blue Alert communications network. The officer so designated shall be known as
			 the Blue Alert Coordinator of the Department of Justice (referred to in this
			 Act as the Coordinator).
			(b)Duties of the
			 coordinatorIn acting as the national coordinator of the Blue
			 Alert communications network, the Coordinator shall—
				(1)work with States
			 to encourage the development of additional Blue Alert plans in the
			 network;
				(2)establish
			 voluntary guidelines for States to use in developing Blue Alert plans that will
			 promote compatible and integrated Blue Alert plans throughout the United
			 States, including—
					(A)a list of the
			 resources necessary to establish a Blue Alert plan;
					(B)criteria for
			 evaluating whether a situation warrants issuing a Blue Alert;
					(C)guidelines to
			 protect the privacy, dignity, independence, and autonomy of any law enforcement
			 officer who may be the subject of a Blue Alert or family of such law
			 enforcement officer;
					(D)guidelines that, before a Blue Alert is
			 issued and with respect to a law enforcement officer who is seriously injured
			 or killed in the line of duty—
						(i)the
			 law enforcement agency involved confirms the death, injury, or attack on of the
			 law enforcement officer;
						(ii)there is an
			 indication of serious injury to or death of the law enforcement officer;
						(iii)the suspect
			 involved has not been apprehended; and
						(iv)there is
			 sufficient descriptive information of the suspect involved and any relevant
			 vehicle and tag numbers;
						(E)guidelines—
						(i)that information related to a law
			 enforcement officer who is seriously injured or killed in the line of duty
			 would be provided to the National Crime Information Center database operated by
			 the Federal Bureau of Investigation pursuant to section 534 of title 28, United
			 States Code, and any relevant crime information repository of the State
			 involved;
						(ii)that a Blue Alert
			 would be, to the maximum extent practicable (as determined by the Coordinator
			 in consultation with State and local law enforcement agencies) limited to the
			 geographic areas most likely to facilitate the apprehension of the suspect
			 involved or which such suspect could reasonably reach, but not limited to State
			 lines;
						(iii)for State law
			 enforcement agencies to develop plans to communicate information to neighboring
			 States to provide for seamless communication of Blue Alert; and
						(iv)providing that a
			 Blue Alert will be suspended when the suspect involved is apprehended or when
			 the law enforcement agency involved determines that the Blue Alert is no longer
			 effective; and
						(F)guidelines
			 for—
						(i)the issuance of
			 alerts through the Blue Alert communications network; and
						(ii)the
			 extent of the dissemination of alerts issued through the network;
						(3)develop proposed
			 protocols for efforts to apprehend suspects, including protocols that are
			 needed from the time of the initial notification of a law enforcement agency
			 that a suspect has not been apprehended through the time of apprehension of a
			 suspect or when the law enforcement agency involved determines that the Blue
			 Alert is no longer effective, including—
					(A)public safety
			 communications;
					(B)command center
			 operations; and
					(C)incident review,
			 evaluation, debriefing, and public information procedures;
					(4)work with States
			 to ensure appropriate regional coordination of various elements of the
			 network;
				(5)establish an
			 advisory group to assist States, units of local government, law enforcement
			 agencies, and other entities involved in the Blue Alert communications network
			 with initiating, facilitating, and promoting Blue Alert plans, which shall
			 include—
					(A)to the maximum
			 extent practicable, representation from the various geographic regions of the
			 United States; and
					(B)members who
			 are—
						(i)representatives of
			 law enforcement organizations, law enforcement agencies, and public safety
			 communications,
						(ii)broadcasters,
			 first responders, dispatchers, and radio station personnel; and
						(iii)representatives
			 of any other individuals or organizations that the Coordinator determines are
			 necessary to the success of the Blue Alert communications network; and
						(6)act as the
			 nationwide point of contact for—
					(A)the development of
			 the network; and
					(B)regional coordination of alerts through the
			 network for law enforcement officers who are seriously injured or killed in the
			 line of duty.
					(c)Limitations
			 applicable to guidelines and other dutiesIn establishing the
			 guidelines and carrying out other duties under subsection (b), the following
			 shall apply:
				(1)Voluntary
			 participationThe guidelines established under paragraph (2) of
			 such subsection, protocols developed under paragraph (3) of such subsection,
			 and other programs established under such subsection, shall be adoptable by a
			 State on a voluntary basis only.
				(2)Dissemination of
			 informationThe guidelines shall, to the maximum extent
			 practicable (as determined by the Coordinator in consultation with State and
			 local law enforcement agencies), provide that appropriate information relating
			 to a wounding assault or fatal injury on a law enforcement officer is
			 disseminated to the appropriate law enforcement, public health, and other
			 public officials.
				(3)Privacy and
			 civil liberties protectionsThe guidelines shall—
					(A)ensure that alerts
			 issued through the Blue Alert communications network comply with all applicable
			 Federal, State, and local privacy laws and regulations; and
					(B)include standards that specifically provide
			 for the protection of the civil liberties, including the privacy, of law
			 enforcement officers who are seriously injured or killed in the line of duty
			 and the families of such officers.
					(d)Cooperation with
			 other agenciesThe Coordinator shall cooperate with the Secretary
			 of Homeland Security, the Secretary of Transportation, the Federal
			 Communications Commission, and appropriate offices of the Department of Justice
			 in carrying out activities under this Act.
			(e)ReportsNot
			 later than one year after the date of the enactment of this Act, and annually
			 thereafter, the Coordinator shall submit to Congress a report on the activities
			 of the Coordinator and the effectiveness and status of the Blue Alert plans of
			 each State that has established or is in the process of establishing such a
			 plan.
			4.Grant program for
			 support of Blue Alert plans
			(a)Grant
			 programSubject to the availability of appropriations to carry
			 out this section, the Attorney General shall carry out a program to provide
			 grants to States for the development or enhancement of programs and activities
			 for the support of Blue Alert plans and the Blue Alert communications
			 network.
			(b)ActivitiesActivities
			 funded by grants under the program under subsection (a) may include—
				(1)the development
			 and implementation of education and training programs, and associated
			 materials, relating to Blue Alert plans;
				(2)the development
			 and implementation of law enforcement programs, and associated equipment,
			 relating to Blue Alert plans;
				(3)the development
			 and implementation of new technologies to improve Blue Alert communications;
			 and
				(4)such other
			 activities as the Attorney General considers appropriate for supporting the
			 Blue Alert communications network.
				(c)Federal
			 shareThe Federal share of the cost of any activities funded by a
			 grant under the program under subsection (a) may not exceed 50 percent.
			(d)Distribution of
			 grant amounts on geographic basisThe Attorney General shall, to
			 the maximum extent practicable, ensure the distribution of grants under the
			 program under subsection (a) on an equitable basis throughout the various
			 regions of the United States.
			(e)AdministrationThe
			 Attorney General shall prescribe requirements, including application
			 requirements, for grants under the program under subsection (a).
			5.DefinitionFor purposes of this Act, the term
			 State means each of the 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, and any federally
			 recognized Indian tribe.
		6.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated such sums as may
			 be necessary to carry out this Act (other than for purposes described in
			 subparagraph (A) or (B) of subsection (b)(1)).
			(b)Grant
			 funding
				(1)In
			 generalThere is authorized to be appropriated for fiscal year
			 2011—
					(A)$5,000,000 for
			 grants under section 4; and
					(B)an additional
			 $5,000,000 for such grants to carry out activities described in section
			 4(b)(3).
					(2)Availability of
			 fundsAmounts appropriated pursuant to paragraph (1) shall remain
			 available until expended.
				
